H. Brown, J.,
concurring. I concur in the judgment, the syllabus law and the analysis of legal issues contained in Parts I, II, and IV of the majority opinion. I further agree with the ultimate conclusion reached by the majority in Part III of the opinion. However, I believe that the want of a final appealable order results from the lack of an adjudication (see the dissent by Justice Douglas in South Community, Inc. v. State Emp. Relations Bd. [1988], 38 Ohio St. 3d 224, 229, 527 N.E. 2d 864, 868), as well as from the lack of compliance with R.C. 2505.02 as specified in the majority opinion.